DETAILED ACTION
This is a non-final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claims 1-20 in application number 16/455,138.
Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 11–13 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding claim 11. Claim 11recites “the data processing apparatus includes (a) communication circuitry, where the method comprises: controlling the communication circuitry to receive data….determining whether the received data...” It is unclear whether the steps after “controlling the communication circuitry to receive data…” are also performed by the communication 
For examination purpose, the Examiner will construe all steps after the data receiving step (the first step) are performed by a control circuitry. 

Regarding claims 12-13. Claims 12-13 incorporate limitations from claim 11 therefore include indefinite terms as those analyzed in claim 11.
	 
Appropriate clarification or correction is requested.

Claim Rejections – 35 U.S.C. § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 
Under the broadest reasonable interpretation, claim 12 is directed to software per se.
Regarding claim 12, one of ordinary skill in this art may interpret such claims as computer program (i.e., software). To support the Examiner's position that these program claims may be software, the Examiner first notes that "program" is not lexicographically defined in the original 
Moreover, because software claims are not in any statutory category, Applicants' program claim (i.e. claim 12) is considered non-statutory subject matter.
To overcome this particular 35 U.S.C. §101 rejection, the Examiner recommends (by way of example only) Applicants cancel claim 12.  As always, if Applicants have any questions on this matter, Applicant is encouraged to contact the Examiner at the telephone number listed below.

Claim 13 
Under the broadest reasonable interpretation, claim 13 is directed to signal per se.
Regarding claim 13, one of ordinary skill in this art may interpret such claims as signals. To support the Examiner's position that these particular medium claims may be signals, the Examiner first notes that a "storage medium storing a computer program” is not lexicographically defined in the original specification. Second, under the broadest reasonable interpretation of " storage medium storing a computer program " as set forth below and in accordance with MPEP § 2106.03 noting that one example of claims that are not directed to any of the statutory categories include “Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave.”
(i.e. claim 13) is considered non-statutory subject matter. 
To overcome this particular 35 U.S.C. §101 rejection and assuming such an amendment has support under 35 U.S.C. § 112 1st paragraph, the Examiner recommends (by way of example only) Applicants amend claim 13 and include "non-transitory" so the scope of the claim is directed to a 'non-transitory computer readable medium.' As always, if Applicants have any questions on this matter, Applicant is encouraged to contact the Examiner at the telephone number listed below.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significant more.
Regarding Claims 1-20. As discussed in MPEP § 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG")1, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental 2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP § 2106.05(a), (b), (c), and (e)3. Elements that are not indicative of integration into a practical application are discussed in MPEP § 2106.05(f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, a conclusion under revised Step 2A that an additional element was insignificant extra-solution activity should be reevaluated in Step 2B to determine if the element(s) are well-understood, routine, and conventional in the relevant field as discussed in MPEP § 2106.05(d).5
Analysis
In the present application, claims 1-10 are directed to a machine (i.e., apparatus); claims 11, and 14-20 are directed to a process (i.e., method); claim 12 is directed to software per se; and claim 13 is directed to signal per se. Thus, the eligibility analysis proceeds to Step 2A.1.
The limitation of independent claim 1, which is representative of independent claims 11-13, have been denoted with letters by the Examiner for easy reference. The judicial exceptions recited in claim 1 are identified in bold below:
[A] A data processing apparatus comprising: communication circuitry configured to receive data indicative of a user and data indicative of an instruction associated with the user; 

determine whether the received data indicative of the user and data indicative of the instruction associated with the user have been generated in the absence of an explicit command from the user using previously obtained data indicative of the user and data indicative of an instruction associated with the user;

[C] when it is determined that the received data indicative of the user and data indicative of the instruction associated with the user have been generated in the absence of an explicit command from the user using previously obtained data indicative of the user and data indicative of an instruction associated with the user, determine whether the received data indicative of the user and data indicative of the instruction associated with the user comprise a predetermined characteristic;

[D] when the received data indicative of the user and data indicative of the instruction associated with the user include the predetermined characteristic, execute processing to reject the instruction associated with the user as indicated by the received data; and

[E] when the received data indicative of the user and data indicative of the instruction associated with the user do not include the predetermined characteristic, execute processing to accept the instruction associated with the user as indicated by the received data.


Limitations A-E under the broadest reasonable interpretation covers steps or functions of managing and organizing data and can be reasonably performed in the human mind. Other than reciting generic computer hardware in limitations A-B, nothing in the claim element differentiates the limitation from processes that a person can reasonably perform in the mind. For example, the disclosure establishes the context for consumers setting up recurring payment with one or more merchants but want to check which merchants might have details of their payment information stored and therefore which merchants are liable to charge them for services. 
 (App. Spec. [0019]). Traditionally if a user want to know whether or not a particular merchant has their payment information on file and is authorized to charge the payment card without an explicit instruction from the user he has to contact the merchant directly, and asking them. Such a process has been one that relies upon human observation and evaluation of the merchant information, either directly or through the recommendations (i.e., judgement, evaluation) of other humans (which the Examiner notes is also consistent with social activities). Limitations B-E 
	Accordingly, claim 1 recites at least two abstract ideas and the analysis proceeds to Step 2A.2	
The judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements in bold below:
[A] A data processing apparatus comprising: communication circuitry configured to receive data indicative of a user and data indicative of an instruction associated with the user; and

[B] control circuitry configured to: determine whether the received data indicative of the user and data indicative of the instruction associated with the user have been generated in the absence of an explicit command from the user using previously obtained data indicative of the user and data indicative of an instruction associated with the user;

[C] when it is determined that the received data indicative of the user and data indicative of the instruction associated with the user have been generated in the absence of an explicit command from the user using previously obtained data indicative of the user and data indicative of an instruction associated with the user, determine whether the received data indicative of the user and data indicative of the instruction associated with the user comprise a predetermined characteristic;

[D] when the received data indicative of the user and data indicative of the instruction associated with the user include the predetermined characteristic, execute processing to reject the instruction associated with the user as indicated by the received data; and



The additional elements in limitations A –B are recited at a high level of generality. The “communication circuitry” and the “control circuitry” are generic devices that perform generic functions (i.e., transmit data, control apparatus, respectively). As such, when the additional elements are considered individually and as an ordered combination, the claim as a whole amounts to no more than or mere instructions to operations to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because they do not recite any additional elements indicative of integration into a practical application. Rather, the claim as a whole generally links the judicial exception to a technological environment defined by high level recitations of a computer. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
The additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through steps performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to "apply it" on a computer. This is not enough to provide an inventive concept. Therefore, independent claim1 is not patent eligible.
Dependent claims 2-3, 6, 14-15, and 18 further recite content for different data transmitting in the claimed system. For example, claims 2 and 14 recites the received data included in a message; claims 3 and 15 recite the content of the receive data; claims 6 and 18 
Dependent claims 4 and 6 define the payment as a continuous payment authority (CPA) payment. Adding a defining term to the data recited in claim 1does not change the abstract idea. Therefore, claims 4 and 6 are ineligible. 
Dependent claims 5, 7-9, 17, and 19-20 recite a first storage and a second storage, data stored in the first storage and the second storage, and who has access to the first storage and the second storage. The recitation of generic database and their generic functions (i.e., storing data), restriction of the accessibility of the database does not change or eliminate the underlying abstract idea. There are no additional elements in claims 5, 7-9, 17, and 19-20 for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claim 1 above, and therefore claims 5, 7-9, 17, and 19-20 are ineligible.
Dependent claim 10 repeats limitation A of claim 1 and further recites rejecting the payment including sending a message and accept the payment by processing the payment. These functions could be understood as insignificant extra-solution activity that is necessary to perform the underlying abstract idea, in which they do not integrate the judicial exception into a practical application. Additionally, because receiving or transmitting data over a network are similar to well-understood, routine, and conventional functions of a generic computer (MPEP § 2106.05(d)  Symantec), and the computer recited in the claims is generic for the reasons set forth with respect to the independent claims above. 

Conclusion
In summary, the claims 1-20 considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejection – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, and 10-18 are rejected as being unpatentable under 35 U.S.C. § 102(a) (1) over Abela (WO 2017/160441A1) 
Regarding independent claim 1. Abela – which is directed to processing pre-approved installment transaction for issuer processing—disclose (in italics
(claims 1) A data processing apparatus comprising: configured to receive data indicative of a user and data indicative of an instruction associated with the user; and
[As part of the processing of the payment transaction, the processing server 102 may receive a transaction message for the payment transaction. In some instances, the processing server 102 may receive the transaction message directly from the merchant system 110 or an associated system (e.g., the system of an associated acquiring financial institution) via the payment rails… The transaction message may be a specially formatted data message formatted pursuant to one or more standards governing the exchange of financial transaction messages… The transaction message submitted to the processing server 102 for the payment transaction involving the consumer 104 and merchant may include a  message type indicator indicative of an authorization request and may include a plurality of data elements including a first data element configured to store a primary account number associated with the transaction account used in the simulation, a second data element configured to store a transaction amount, and one or more additional data elements configured to store additional transaction data. The additional transaction data may include, for example, a transaction time, transaction date, merchant category code, merchant identifier, merchant name, geographic location, product data, merchant data, consumer data, reward data, loyalty data, offer data, etc. (Abela p.12, ll.19-p.13,ll13)]
(Claims 11-13) A method of operating a data processing apparatus, the data processing apparatus includes communication circuitry, wherein the method comprises: controlling the communication circuitry to receive data indicative of a user and data indicative of an instruction associated with the user;
the processing server 102 may receive a transaction message for the payment transaction. … The transaction message submitted to the processing server 102 for the payment transaction involving the consumer 104 and merchant may include a  message type indicator indicative of an authorization request and may include a plurality of data elements including a first data element configured to store a primary account number associated with the transaction account used in the simulation, a second data element configured to store a transaction amount, and one or more additional data elements configured to store additional transaction data. The additional transaction data may include, for example, a transaction time, transaction date, merchant category code, merchant identifier, merchant name, geographic location, product data, merchant data, consumer data, reward data, loyalty data, offer data, etc. (Abela p.12, ll.19-p.13,ll13)]


(Claims 1, 11-13) control circuitry configured to: determine whether the received data indicative of the user and data indicative of the instruction associated with the user have been generated in the absence of an explicit command from the user using previously obtained data indicative of the user and data indicative of an instruction associated with the user;
to determine if the transaction message is for a payment transaction that matches the pre-approved installment transaction. A match may be indicated if the transaction criteria matches transaction data stored in the corresponding data elements of the transaction message, and if the transaction amount within a predetermined range of the amount indicated is in the pre-approved installment transaction. The predetermined range may be a percentage, set amount (e.g., set by the issuer system 106, consumer 104, or processing server 102), or other range, such as to accommodate for variances in price, additional products, sales tax, etc. In some embodiments, the payment transaction must also be submitted within a predetermined period of time of the pre-approval of the installment transaction. The predetermined period of time may be set by the issuer system 106 or processing server 102, and compliance therewith may be determined based on a time when the simulated installment transaction was received and a transaction time and/or date stored in corresponding data elements included in the transaction message. (Abela p.13, ll.14-30)
(Claims 1, 11-13) when it is determined that the received data indicative of the user and data indicative of the instruction associated with the user have been generated in the absence of an explicit command from the user using previously obtained data indicative of the user and data indicative of an instruction associated with the user, determine whether the received data indicative of the user and data indicative of the instruction associated with the user comprise a predetermined characteristic;
[In step 316, the processing server 102 may identify that the payment transaction corresponds to a pre-approved installment transaction. The identification may be based on a comparison of the The comparison may also include a determination by the verification module 216 of the processing server 102 that the transaction data of the authorization request is in compliance with the one or more transaction criteria included in the pre-approval installment transaction data. (Abela p. 23, ll.8-22); in some embodiments, the one or more transaction criteria may include at least one of: a merchant category code, a merchant identifier, a geographic location, a transaction time and/or date, and product data. (p. 24, ll. 9-13); in step 406, compliance of the payment transaction with the installment transaction may be verified by a verification module (e.g., the verification module 218) of the processing server based on a correspondence between at least the pre-approved amount and transaction amount and the one or more transaction criteria with the transaction data. (Abela p. 25, ll. 24-28)
Note: In this limitation, under the broadest reasonable interpretation, Examiner interpreted “whether…data …comprises a predetermined characteristic” as whether the payment data complies with predetermined parameters/indicators/criteria based on which to determine whether to process the payment data.

(Claims 1, 11-13) when the received data indicative of the user and data indicative of the instruction associated with the user include the predetermined characteristic, execute processing to reject the instruction associated with the user as indicated by the received data; and
[In step 640, the issuing financial institution 602 may authorize the transaction account for payment of the payment transaction. The authorization may be based on an available credit The issuing financial institution 602 may modify the authorization request to include a response code indicating approval (e.g., or denial if the transaction is to be denied) of the payment transaction. (Abela p.33, ll. 1-8); in such instances, the transaction processing server 612 may utilize rules set forth by the issuing financial institution 602 to determine approval or denial of the payment transaction. (Abela p.34, ll. 8-10); The transaction processor may include rules and data suitable for use in making a determination of approval or denial of the payment transaction based on the data included therein. For instance, the issuing financial institution 602 and/or transaction processing server 612 may set limits on transaction type, transaction amount, etc. that may be stored in the transaction processor and used to determine approval or denial of a payment transaction based thereon. (Abela p. 34, ll. 21-27)
(Claims 1, 11-13) when the received data indicative of the user and data indicative of the instruction associated with the user do not include the predetermined characteristic, execute processing to accept the instruction associated with the user as indicated by the received data.
[Once the verification module 216 of the processing server 102 has verified that the authorization request corresponds to a pre-approved installment transaction, then, in step 318… (Abela p.23, ll. 23-25); in step 330, the issuer system 106 may then approve the transaction. As part of the approval, the transaction processing module 218 may post a charge for the first installment payment to the transaction account associated with the consumer 104. (Abela p. 14, ll. 23-26)

Regarding claims 2 and 14. Abela further discloses (in italics):
the received data indicative of the user and data indicative of the instruction associated with the user is included within a received electronic message, and wherein it is determined that the received data indicative of the user and data indicative of the instruction associated with the user have been generated in the absence of an explicit command from the user using previously obtained data indicative of the user and data indicative of an instruction associated with the user when the received electronic message includes a predetermined indicator.
[As part of the processing of the payment transaction, the processing server
102 may receive a transaction message for the payment transaction. In some instances, the processing server 102 may receive the transaction message directly from the merchant system 110 or an associated system (e.g., the system of an associated acquiring financial institution) via the payment rails… The transaction message may be a specially formatted data message formatted pursuant to one or more standards governing the exchange of financial transaction messages… The transaction message submitted to the processing server 102 for the payment transaction involving the consumer 104 and merchant may include a  message type indicator indicative of an authorization request and may include a plurality of data elements including a first data element configured to store a primary account number associated with the transaction account used in the simulation, a second data element configured to store a transaction amount, and one or more additional data elements configured to store additional transaction data. The additional transaction data may include, for example, a transaction time, transaction date, merchant category code, merchant identifier, merchant name, geographic location, product data, merchant data, consumer data, reward data, receive the transaction message as well as the indication that the payment transaction corresponds to a pre-approved Installment transaction. The issuer system 106 may then process the payment transaction as an installment, using traditional methods and systems. (Abela p.14, ll. 13-16)]

Regarding claim 3. Abela further discloses (in italics):
the received data indicative of the user includes details of an electronic payment card held by the user, and wherein the instruction associated with the user is an instruction for a payment of an identified amount to be made to an identified merchant using the details of the electronic payment card held by the user. [The transaction message submitted to the processing server 102 for the payment transaction involving the consumer 104 and merchant may include a  message type indicator indicative of an authorization request and may include a plurality of data elements including a first data element configured to store a primary account number associated with the transaction account used in the simulation, a second data element configured to store a transaction amount, and one or more additional data elements configured to store additional transaction data. The additional transaction data may include, for example, a transaction time, transaction date, merchant category code, merchant identifier, merchant name, geographic location, product data, merchant data, consumer data, reward data, loyalty data, offer data, etc. (Abela p.13,ll.3-13)]

Regarding claims 4 and 16. Abela further discloses (in italics):
wherein the payment is a continuous payment authority (CPA) payment, and wherein the predetermined indicator is a flag indicating that the payment is a CPA payment.[Once the the installment transaction data may be electronically transmitted to the processing server 102 for use in flagging a transaction during processing. The processing server 102 may store the data in an internal, external, or otherwise accessible database for use in flagging a payment transaction. (p.11, ll.20-24); the issuer system 106 may receive the transaction message as well as the indication that the payment transaction corresponds to a pre-approved Installment transaction. The issuer system 106 may then process the payment transaction as an installment, using traditional methods and systems. (Abela p.14, ll. 13-16)

Regarding claims 5 and 17. Abela further discloses (in italics):
a first storage medium configured to store a first database relating to the data indicative of the user and data indicative of at least one payment attribute wherein the predetermined characteristic is that the instructed payment has a predetermined at least one of the payment attribute. [The processing server 102 may also include a transaction database 210. The transaction database 210 may be configured to store a plurality of transaction data entries 212 using a suitable data storage format and schema. The transaction database 210 may be a relational database that utilizes structured query language for the storage, identification, modifying, updating, accessing, etc. of structured data sets stored therein. Each transaction data entry 212 may be a structured data set configured to store data related to a transaction, such as a payment transaction or a pre-approved installment transaction. Each transaction data entry 212 may include a transaction message that includes transaction data, or may otherwise include transaction data, which may be related to a pre-approved simulated installment transaction. The data related to the pre-approved simulated installment transaction may include at least the one or more transaction criteria, one or more installment terms, and a primary account number associated with the transaction account to which the installment transaction was pre-approved. (Abela p.18, ll. 14-27)]

Regarding claims 6 and 18. Abela further discloses (in italics):
the payment attributes include at least one of data identifying a merchant, data identifying a constraint on an amount payable to that merchant, and data identifying a constraint on a time period during which a payment to that merchant may be made. [As part of the simulation, the consumer 104 may input one or more transaction criteria for the transaction they want to process as an installment transaction. The one or more transaction criteria may include any criteria suitable for the identification of a subsequent transaction for identification and matching to the simulated transaction. The transaction criteria may include, for example, a transaction time, transaction data, merchant identifier, merchant name, merchant category code, product data, geographic location, etc. The consumer 104 may also input an estimated transaction amount, which may be the consumer's estimate of the transaction amount for the payment transaction that they would like processed as an installment transaction. (Abela p.8, ll.32-p.9,ll.7)
Regarding claim 10. Abela further discloses (in italics):
the communication circuitry is configured to receive the data indicative of the user and the data indicative of the instructed payment from an electronic payment card acquirer associated with the identified merchant of the instructed payment;
[As part of the processing of the payment transaction, the processing server 102 may receive a transaction message for the payment transaction. In some instances, the processing server The transaction message submitted to the processing server 102 for the payment transaction involving the consumer 104 and merchant may include a  message type indicator indicative of an authorization request and may include a plurality of data elements including a first data element configured to store a primary account number associated with the transaction account used in the simulation, a second data element configured to store a transaction amount, and one or more additional data elements configured to store additional transaction data. The additional transaction data may include, for example, a transaction time, transaction date, merchant category code, merchant identifier, merchant name, geographic location, product data, merchant data, consumer data, reward data, loyalty data, offer data, etc. (Abela p.12, ll.19-p.13,ll13)]
the processing to reject the payment instruction comprises controlling the communication circuitry to transmit an electronic message back to the electronic payment card acquirer associated with the identified merchant of the instructed payment indicating that the instructed payment has been rejected; and
[In step 644, the transaction processing server 612 may forward the authorization response to the acquiring financial institution 610 (e.g., via a transaction processor). In step 646, the acquiring financial institution may generate a response message indicating approval or denial of the payment transaction as indicated in the response code of the authorization response, and may transmit the response message to the gateway processor 608 using the standards and protocols set forth by the gateway processor 608. (Abela p. 33, ll.13-19)
the processing to accept the payment instruction comprises processing the payment instruction to complete the transaction.
[In step 650, assuming the transaction was approved, the merchant 606 may then provide the products purchased by the consumer 604 as part of the payment transaction to the consumer 604. In some embodiments, once the process 600 has completed, payment from the issuing financial institution 602 to the acquiring financial institution 610 may be performed. (Abela p.33, ll. 21-26)

Claim Rejection – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or  
    nonobviousness.

Claims 7-9 and 19-20 are rejected as being unpatentable under 35 U.S.C. § 103(a) over Abela in view of Vienravee (AU Patent Application Publication 2017/0148020A1)

Regarding claims 7 and 19. Abela teaches all the limitations of claims 1 and 11. However, Abela does not expressly teach the remaining of claims 7 and 19
Nonetheless, Vienravee teaches (in italics):
a record of the first database relating to the data indicative of the user and data indicative of the at least one payment attribute is accessible to at least one of an issuer of the electronic payment card held by the user, a merchant identified by the data indicative of the at least one payment attribute, and an electronic payment card acquirer associated with a merchant identified by the data indicative of the at least one payment attribute. [Transaction data is generated, collected, and stored as part of the above interactions among the merchant 102. the acquirer 104, the payment network 106, the issuer 108, and the consumer 114. (Vienravee 0020)]
Thus, Abele shows it was known in the art before the effective filing date of the invention to operate a system and method to set up and process installment payment. For each received installment payment request, Abele first verifies compliance of the payment transaction with the installment transaction and proceed to execute the payment if the verification succeed. Vienravee shows it was known to have one or more database (or other type of storage) to store different data transiting in the system (e.g., data associated to the payment request, data of the verification result, etc.), and restricted the data access to parties involved in the transaction (e.g., merchants, acquirer, insurer). By adding database, Vienravee expressly explains where and how the data is stored in the system. Because Abele expressly discloses one or more database, for example, account database stores user profile which includes data related to a transaction account, account 
Therefore, before the effective filing date of the invention it would have been obvious to a person having ordinary skill in the art to add one or more database as taught in Vienravee to the system disclosed in Abela to store corresponding data and restricted access to certain parties involved in the transaction, because the combination of these references is merely a combination of prior art elements according to known methods to yield predictable results. 

Regarding claims 8 and 20. The combination of Abela and Vienravee teaches all the limitations of claims 1 and 11. Vienravee further teaches (in italics):
further comprising a second storage medium configured to store a second database relating to data indicative of each instructed payment and data indicative of whether that instructed payment was accepted or rejected. [It should be appreciated that more or less information related to transactions, as part of either authorization, clearing, and/or settling, may be included in transaction data and stored within the system 100, at the merchant 102, the acquirer 104, the payment network 106, and/or the issuer 108. (Vienravee 0020)]

Regarding claim 9. The combination of Abela and Vienravee teaches all the limitations of claim 1. Vienravee further teaches (in italics):
a record of the second database relating to data indicative of an instructed payment and data indicative of whether that instructed payment was accepted or rejected is accessible to at least one of an issuer of the electronic payment card used for instructing the payment, the identified merchant of the instructed payment, and an electronic payment card acquirer of the identified merchant of the instructed payment. [It should be appreciated that more or less information related to transactions, as part of either authorization, clearing, and/or settling, may be included in transaction data and stored within the system 100, at the merchant 102, the acquirer 104, the payment network 106, and/or the issuer 108. (Vienravee 0020)]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A method for processing a card-not-present account-on-file transaction is provided. The transaction involves a cardholder using payment card information stored by a merchant. The method includes receiving an authorization request message for the transaction, the authorization request message received at a payment network from an acquirer associated with the merchant and receiving an authorization response message, the authorization response message received at the payment network from an issuer. The authorization response includes a denial indicator indicating that the transaction has been denied. The method includes querying a database coupled to the payment network to determine whether the database includes updated payment card information for a payment card associated with the transaction. The method Rosano)
Embodiments of the disclosure enable a computing system to enhance one or more financial transactions. The computing system identifies a cardholder account used to enter into a financial transaction , identifies a merchant and/or a primary product associated with the financial transaction , analyzes cardholder data associated with the cardholder account and account data associated with the merchant and/or the primary product to determine a secondary product , generate presentation data for presenting product information associated with the secondary product , and receive selection data associated with the secondary product such that the financial transaction is enhanced with the secondary product . Aspects of the disclosure provide for enhancing the financial transaction with a secondary product tailored to the cardholder, provided or promoted by the merchant, and/or useable with the primary product in a constructive, complementary, and/or effective manner. (Hilleary)
Equipment and methods for facilitating service provisioning in a system that includes a payment processor, a number of service providers and a mediator that mediates information exchange between the payment processor and service providers, and a mobile terminal operated by payment card holder. In some disclosed embodiments, service provisioning can be facilitated in cases wherein the payment processor must reside in a strictly regulated Payment Card Industry (PCI) compliant environment and the service providers operate servers that are not PCI-compliant. (SALONEN)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571- 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.W./Examiner, Art Unit 3685                                                                                                                                                                                                        



/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan. 7, 2019).
        2 Id. at 52.
        3 Id. at 55.
        4 Id. 
        5 Id. at 56.